Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 20, 22, 25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (Journal of Sol-Gel Science and Technology 2004, 32, 63-67).
Claims 16 and 22: Moreau et al. teaches the reaction of dodecamethylenediisocyanate (which is a polyisocyanate according to Applicants specification) and diethoxymethylaminopropylsilane as shown in Scheme 1.  Diethoxymethylaminopropylsilane anticipates general formula (I) of claim 16 with variable R1 being equal to methyl, variable R1O being equal to ethoxy, variable m equal to 3 and variable R2 equal to -H.  The resulting compound is a polyurea compound.  
Claim 20: While compound 1 of Moreau et al. is not a polymer per se, it does inherently have a molecular weight which falls within the 300 to 5,000 g/mol range of claim 20 (approximately 548 g/mol).
Claim 25: Scheme 1 of Moreau et al. teaches a process for preparing a polyurea compound (compound 1) comprising alkoxysilane groups by (a) providing a dodecamethyldiisocyanate (diisocyanates are taught to be a polyisocyanate according to Applicants specification), (b) reacting at least a portion of the NCO groups of the polyisocyanate with a dialkoxyaminosilane of general formula (I) (diethoxymethylaminopropylsilane). Diethoxymethylaminopropylsilane anticipates general formula (I) of claim 25 with variable R1 being equal to methyl, variable R1O being equal to ethoxy, variable m equal to 3 and variable R2 equal to -H.  The resulting compound is a polyurea compound.  
Claims 28-30: Claims 28-30 represent intended use claims and do not include any additional structural or compositional requirements.  For this reason, compound 1 of Moreau et al. would be expected to be capable of being used in the manner required by the intended use clause of claim 28, including for the intended uses of improving the gloss value of a coating and as a topcoat in an anticorrosion system as required by claims 29 and 30.

Claims 16, 20, 22, 25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kergosien (US 2014/0328781).
Claims 16 and 22: Example 2 of Kergosien shows the reaction between a dialkoxyaminosilane and a polyisocyanate to afford a polyurea.  The dialkoxyaminosilane satisfies formula (I) of claim 1 with variable R1 equal to methyl, variable R1O equal to ethoxy, variable m equal to 1, and variable R2 equal to a C6 cycloalkyl group (cyclohexyl).
Claim 20: While the polyurea compound prepared in example 2 of Kergosien is not a polymer per se, it does inherently have a molecular weight which falls within the 300 to 5,000 g/mol range of claim 20 (approximately 959 g/mol).
Claim 25: Example 2 of Moreau et al. teaches a process for preparing a polyurea compound comprising alkoxysilane groups by (a) providing a diisocyanate (diisocyanates are considered to be a polyisocyanate according to Applicants specification), (b) reacting at least a portion of the NCO groups of the diisocyanate with a dialkoxyaminosilane of general formula (I) with the variable assignments being the same as in claim 16. The resulting compound is a polyurea compound. 
Claims 28-30: Claims 28-30 represent intended use claims and do not include any additional structural or compositional requirements.  For this reason, the polyurea compound prepared in example 2 of Kergosien would be expected to be capable of being used in the manner required by the intended use clause of claim 28, including for the intended uses of improving the gloss value of a coating and as a topcoat in an anticorrosion system as required by claims 29 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kergosien (US 2014/0328781), as applied to claim 16 above.
Claim 17: While Kergosien does not teach a polyurea compound which is prepared by the reaction of a polyisocyanate with a dialkoxysilane and a trialkoxysilane as required by claim 17, the preparation of a mixture of reaction products prepared in examples 1 and 2 of Kergosien would have been obvious to one having ordinary skill in the art.  Specifically, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the case of Kergosien, examples 1 and 2 are drawn to analogous reaction products with the exception of one product having two triethoxysilyl end groups and one having two diethoxymethylsilyl end groups.  Each product is taught to afford a strong, adherent film after curing in the presence of atmospheric moisture.  As such, one having ordinary skill in the art would have understood that a mixture of products of examples 1 and 2 would also afford a strong, adherent film after curing.  Additionally, by employing both trialkoxy and dialkoxy curable groups, the amount of crosslinking can readily be adjusted.  Preparing a mixture of products of examples 1 and 2 such that the amount of trialkoxysilane to the amount of dialkoxysilane falls within the 5-90 mol% range is readily envisaged.  The 5-90 mol% range captures a significant amount of possible amount combinations of the two products.  Last, claim 16 is written using product-by-process claim language.  For such claims, patentability is based on the product itself, and not on the method of its production.  Mixing the products prepared in examples 1 and 2 would have the same structure as preparing a mixture in the manner taught in the process portion of claim 16.
Claim 18: While not explicitly taught by Kergosien, it would have been obvious to one having ordinary skill in the art to have reacted the polyisocyanate and the alkoxysilane to completion so as to minimize the amount of free NCO content.  The end uses of the compounds and the compositions taught by Kergosien are cosmetic formulations, which require the avoidance of harsh, reactive chemicals.  Isocyanates react vigorously with water and their presence would need to be minimized so as to be able to safely be applied to keratinous substrates. 
Claim 19: The molecular weight of variable Y in chemical formula (1) of Kergosien is preferably less than 1,500 g/mol (paragraph 0075).  Employing a diisocyanate having a residue Y with a molecular weight at or near 1,500 g/mol in the manner taught in example 2, would result in a polyurea where the silicon content would be less than 5 wt%.  Two silicon atoms have a molecular weight of approximately 56 g/mol.  So any product having a molecular weight of 1,120 to 1,500 g/mol would satisfy the silicon content limitation of claim 19.
Claim 23: While Kergosien does not exemplify preparing a compound which employs a polyisocyanate satisfying claim 23, the most preferred polyisocyanates which are taught by Kergosien is isophorone diisocyanate and a mixture of 2,4,4-trimethylhexamethylene diisocyanate as taught in paragraph 0050.  Based on this teaching, it would have been obvious to one having ordinary skill in the art to have considered employing IPDI as the polyisocyanate in the same manner as the mixture of 2,2,4-trimethylhexamethylene diisocyanate is employed in example 2.

Allowable Subject Matter
Claims 21, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references do not teach or suggest employing an aminosilane satisfying claim 21, or formulations which satisfy claims 26 and 27.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766